F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             June 17, 2005
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

 v.                                                       No. 04-3121
                                                          (D. Kansas)
 EUVEKA SHAY HAUGABROOK,                         (D.Ct. No. 03-CR-10194-WEB)

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Euveka Shay Haugabrook pled guilty to distribution of 6.96 grams of

cocaine base in violation of 21 U.S.C. § 841(a), and she was sentenced to eighty-


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
four months incarceration. Her counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and moved for leave to withdraw as counsel.

We grant counsel's motion to withdraw and dismiss the appeal.

      Anders instructs that if counsel finds a case to be wholly frivolous after

conscientious examination, he may so advise the court and request permission to

withdraw. Counsel must also submit to both the court and his client a brief

referring to anything in the record arguably supportive of an appeal. The client

may then raise any point she chooses, and the court thereafter must undertake a

complete examination of all the proceedings and decide whether the case is

wholly frivolous.

      If it so finds it may grant counsel's request to withdraw and dismiss
      the appeal insofar as federal requirements are concerned, or proceed
      to a decision on the merits, if state law so requires. On the other
      hand, if it finds any of the legal points arguable on their merits (and
      therefore not frivolous) it must, prior to decision, afford the indigent
      the assistance of counsel to argue the appeal.

Anders, 386 U.S. at 744. Pursuant to Anders, counsel provided Ms. Haugabrook

with a copy of her appellate brief and she has chosen not to file additional

material with this court.

      In the Anders brief, at the request of Ms. Haugabrook, counsel identified

only one potential issue for our consideration, whether the district court’s

imposition of a sentence at the low end of the applicable range indicated by the

United States Sentencing Guidelines was too harsh. At her plea hearing and in

                                         -2-
her plea agreement, Ms. Haugabrook admitted to distributing 6.96 grams of

cocaine base. At sentencing, there were no objections to the presentence report,

the guidelines calculations were admittedly proper, and the district court made no

factual findings enhancing the sentence.

      Under Anders, we must carefully examine the record to ascertain whether

any other ground exists to support a challenge to defendant's sentence. We find

no error and conclude that Ms. Haugabrook has no grounds for appeal.

Accordingly, we GRANT counsel's request to withdraw and DISMISS the

appeal.

                                      Entered by the Court:

                                      Terrence L. O’Brien
                                      United States Circuit Judge




                                           -3-